DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/297,404, filed on 10/20/2021, has been entered. 
Claims 1, 3-6, 8, 10-13, 15, and 17-23 are pending and have been examined. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-8, 10, 14-15, and 17 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of Pritchard, et al., Patent No. 10,529,008 B1 and in further view of Agarwal, et al., Pre-Grant Publication No. 2018/0047083 A1 and in further view of Xiao, et al., Pre-Grant Publication No. 2012/0036037 A1.
Regarding Claims 1, 8, and 15, Bullock teaches:
A device (medium) (method)… comprising:
a non-transitory computer-readable medium storing a set of processor-executable instructions and one or more processors configured to execute the set of processor-executable instructions (see Figure 2 and [0021])
wherein executing the set of processor-executable instructions causes the one or more processors to:
determine one or more attributes of a user of a particular user equipment ("UE") (see at least [0022] in which user attributes for the device user are determined)
compare the one or more attributes, of the user, to attributes of a plurality of other users (see [0048]-[0050] and [0078] in which attributes are compared to attributes of other similar users)
generate a model for the user based on the comparing of the one or more attributes, of the user, to the attributes of the plurality of other users (see [0047]-[0050] and [0078] in which a machine learning model is generated and trained based on the comparison of attributes)
determine one or more attributes of a first product that is available for purchase (see [0077] in which an input into the model to predict likelihood of purchase includes a product attribute such as availability of the product)
determine, based on the generated model and based on the one or more attributes of the first product, a likelihood that the user will purchase the first product (see [0077] in which an input into the model to predict likelihood of purchase includes a product 
determine that the likelihood, that the user will purchase the first product, exceeds a threshold likelihood (see [0047])
based on determining that the likelihood that the user will purchase the product exceeds the threshold likelihood, present an advertisement interface with links to purchase products to the UE associated with the user (see at least [0047]) 
wherein the GUI is pre-populated with a selectable link to a URL to purchase the product, and wherein presenting the pre-populated GUI to the UE causes the UE to display the pre-populated GUI (see [0047], [0057], and [0065])


Bullock, however, does not appear to specify:
present a pre-populated graphical user interface to the UE associated with the user
wherein the GUI is pre-populated with:
a plurality of options associated with a particular attribute of the product, wherein the pre-populated GUI includes a selection of a particular option of the plurality of options associated with the particular attribute of the product
a selectable option to purchase the product
receive an indication that the selectable option in the GUI was selected
place an order for the product, including the selected option for the particular attribute of the product, on behalf of the user, based on the indication that the selectable option in the GUI was selected, and based on the selection of selected particular option associated with the particular attribute of the product
Pritchard 
present a pre-populated graphical user interface to the UE associated with the user (see Figures 6A-8B)
wherein the GUI is pre-populated with:
a plurality of options associated with a particular attribute of the product, wherein the pre-populated GUI includes a selection of a particular option of the plurality of options associated with the particular attribute of the product (see Figures 6A-6D and Column 23, line 51-Column 24, line 13, Column 24, lines 30-64, and Column 24, line 65-Column 25, line 5 in which there are a plurality of attribute options for the product, such as the color of the blender, and one of them has been pre-selected; see also Figures 7-8B, Column 26, lines 3-25, and Column 26, line 42-Column 27, line 11; see also Column 15, lines 3-16 and 31-58 in which the pre-selection of the product and the attribute can be based on the user profile and history)
a selectable option to purchase the product (see Figure 7 and Column 26, lines 3-25 in which selecting the “buy now” button would trigger a purchase of the product with the selected attribute) 
receive an indication that the selectable option in the GUI was selected (see Figure 7 and Column 26, lines 3-25 in which selection of the “buy now” button triggers automatic purchase of the product)
place an order for the product, including the selected option for the particular attribute of the product, on behalf of the user, based on the indication that the selectable option in the GUI was selected, and based on the selection of selected particular option associated with the particular attribute of the product (see Figure 7 and Column 26, lines 3-25; see also Figures 8A-8B and  Column 26, line 42-Column 27, line 11)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Pritchard with Bullock because Bullock already teaches an advertisement interface 
Bullock and Pritchard, however, does not appear to specify:
identify, based on the model and further based on determining that the likelihood that the user will purchase the first product exceeds the threshold likelihood, a second product associated with the first product
and further based on identifying the second product, present a pre-populated GUI…, wherein the GUI is pre-populated with… an indication of the second product
Agarwal teaches:
identify, based on the model and further based on determining that the likelihood that the user will purchase the first product exceeds the threshold likelihood, a second product associated with the first product (see Figures 6-7 and 11, [0032]-[0034], [0085]-[0087], and [0090] in which second related products are selected and displayed with the first product in the GUI; the examiner notes that Bullock and Pritchard already teach the identification of the first product based on the model and based on the likelihood of purchase exceeding a threshold, so Agarwal is being used here only to show identification of a second product related to a first product and the GUIs which displays both products and gives an option to buy both products, although Agarwal 
and further based on identifying the second product, present a pre-populated GUI…, wherein the GUI is pre-populated with… an indication of the second product (see Figures 6-7 and 11, [0032]-[0034], [0085]-[0087], and [0090])
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Agarwal with Bullock and Pritchard because Bullock already teaches an advertisement interface shown to a user in response to predicted likelihood that the user will purchase a product in response (see [0047]-[0050]), and teaches an ad interface including a link to a URL for purchase of at least a first and second product version, (see [0047], [0057], and [0065]), and Pritchard teaches having a selectable option directly on the interface to purchase the product with a particular pre-selected attribute that would allow for a quick purchase option without the user having to navigate through and select various options, and selecting a second product to offer for purchase in conjunction with an already identified product identified based on the techniques of Bullock would allow for another targeting opportunity based on related products that are often bought together by other users.
Bullock, Pritchard, and Agarwal, however, does not appear to specify:
determine a time period during which a likelihood that the user will purchase the first product exceeds a threshold likelihood
present, during a particular time period, a pre-populated GUI…
Xiao teaches:
determine a time period during which a likelihood that the user will purchase the first product exceeds a threshold likelihood and present, during a particular time period, a pre-populated GUI… (see [0021], [0024]-[0025], [0028], [0031], and [0065] in which forecasted peak interest time periods for a predicted user purchase are analyzed, and the peak time period or periods that have above a threshold likelihood of purchase are the ones during which a recommendation for the product is shown to the user)
Xiao with Bullock, Pritchard, and Agarwal because Bullock already teaches an advertisement interface with product advertisements shown when the predicted likelihood of user purchase is above a threshold, and a particular time period above a threshold would further refine the targeting to a specific time when the user might be most interested in the purchase, especially with purchases that might be time-related.

Regarding Claims 3, 10, and 17, the combination of Bullock, Pritchard, Agarwal, and Xiao teaches:
the device of claim 1…
Bullock further teaches:
wherein the threshold likelihood is determined using one or more machine learning techniques (see [0047]-[0050])


Claims 4, 11, and 18 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of Pritchard, et al., Patent No. 10,529,008 B1 and in further view of Agarwal, et al., Pre-Grant Publication No. 2018/0047083 A1 and in further view of Xiao, Pre-Grant Publication No. 2012/0036037 A1 and in further view of Jeon, et al., Pre-Grant Publication No. 2018/0260840 A1.
Regarding Claims 4, 11, and 18, the combination of Bullock, Pritchard, Agarwal, and Xiao teaches:
the device of claim 3…
Bullock 
determine, for a plurality of users, a plurality of corresponding scores, wherein a particular score for a particular user, of the plurality of users, represents a likelihood that the particular user will purchase a particular product (see at least [0053] in which the likelihood of the user purchasing a product is expressed in a score or other such value)
determine which users, of the plurality of users, purchased the particular product (see [0073])
Bullock, Pritchard, Agarwal, and Xiao, however, does not appear to specify:
compare the scores, for the users who did not purchase the product, to the scores for the users who purchased the product
determine or adjust the threshold likelihood based on the comparison of the scores, for the users who did not purchase the product, to the scores for the users who purchased the product
Jeon teaches:
compare the scores, for the users who did not purchase the product, to the scores for the users who purchased the product and determine or adjust the threshold likelihood based on the comparison of the scores, for the users who did not purchase the product, to the scores for the users who purchased the product (see [0041]-[0043] and [0081] in which a similarity score compared between users also includes whether the users have purchased or not purchased an item, and this is used for further predicting likelihood of purchase)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Jeon with Bullock, Pritchard, Agarwal, and Xiao because Bullock already teaches determination of a threshold based on a generated model as well as comparing likelihood to a threshold for targeting a content item, and comparing those users who have .  

Claims 5, 12, and 19 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of Pritchard, et al., Patent No. 10,529,008 B1 and in further view of Agarwal, et al., Pre-Grant Publication No. 2018/0047083 A1 and in further view of Xiao, et al., Pre-Grant Publication No. 2012/0036037 A1 and in further view of Purves, et al., Pre-Grant Publication No. 2015/0073907 A1.
Regarding Claims 5, 12, and 19, the combination of Bullock, Pritchard, Agarwal, and Xiao teaches:
the device of claim 1…
Bullock, Pritchard, Agarwal, and Xiao, however, does not appear to specify:
wherein the one or more attributes include mentions of a make or model of the product, on a social media account associated with the user
Purves teaches:
wherein the one or more attributes include mentions of a make or model, of the product, on a social media account associated with the user (see at least [0116] in which the user mentions or comments on a specific product including mention of brand such as Sephora using their social network account and this is used as a predictive purchase measure for targeting content)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Purves with Bullock, Pritchard, Agarwal, and Xiao because Bullock already teaches use of user behavior and attributes gathered from various sources to predict purchase behavior, and mentioning of a product brand, which is a type of product “make,” .  

Claims 6, 13, and 20 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of Pritchard, et al., Patent No. 10,529,008 B1 and in further view of Agarwal, et al., Pre-Grant Publication No. 2018/0047083 A1 and in further view of Xiao, et al., Pre-Grant Publication No. 2012/0036037 A1 and in further view of Irimie, et al., Pre-Grant Publication No. 2019/0173919 A1.
Regarding Claims 6, 13, and 20, the combination of Bullock, Pritchard, Agarwal, and Xiao teaches:
the device of claim 1…
Bullock, Pritchard, Agarwal, and Xiao, however, does not appear to specify:
identify classifications associated with one or more of the other users
classify the user with a same classification as another user that shares at least one attribute with the user
Irmie teaches:
identify classifications associated with one or more of the other users and classify the user with a same classification as another user that shares at least one attribute with the user (see [0219]-[0220] in which a user is classified based on having similar attributes to other users)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Irimie with Bullock, Pritchard, Agarwal, and Xiao because Bullock already teaches targeting based on similarity to attributes of others users and classifying the user .  


Claims 21-23 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of Pritchard, et al., Patent No. 10,529,008 B1 and in further view of Agarwal, et al., Pre-Grant Publication No. 2018/0047083 A1 and in further view of Xiao, et al., Pre-Grant Publication No. 2012/0036037 A1 and in further view of So, Patent No. 9,430,796 B1.
Regarding Claims 21, 22, and 23, the combination of Bullock, Pritchard, Agarwal, and Xiao teaches:
the device of claim 1…
Pritchard further teaches:
wherein the particular attribute of the product includes at least one of storage capacity or color (see [0047]-[0050])
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Pritchard with Bullock because Bullock already teaches targeting of products with attributes, and products that have various color and storage options would include options important to customers, potentially leading to higher sales.
Bullock, Pritchard, Agarwal, and Xiao, however, does not appear to specify:
wherein the product includes a mobile phone
So teaches:
wherein the product includes a mobile phone (see at least Figure 5)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine So with Bullock, Pritchard, Agarwal, and Xiao because Pritchard already teaches other 
Bullock, Pritchard, Agarwal, Xiao, and So,, however, does not appear to specify:
wherein the particular attribute of the product includes at least one of storage capacity or color of the mobile phone
Pritchard does however teach the storage capacity and color of other products and So teaches the product being a mobile phone.  Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the particular attribute of the product includes at least one of storage capacity or color of the mobile phone with Bullock, Pritchard, Agarwal, Xiao, and So because mobile phones are very popular products and customers are often very concerned about selecting the right color and storage capacity, and Pritchard already applies these concerns to other mobile products, such as zip drives, in which customers are also concerned about color and storage capacity, and applying this to mobile phones would lead to greater customer satisfaction when using the GUI to purchase a mobile phone.  


Response to Arguments
   Regarding the rejections based on 35 USC 103
The arguments regarding the 103 rejection have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.


Conclusion
The following prior art references were not relied upon in this Office Action but are considered pertinent to the applicant’s invention:
Pope, et al., Pre-Grant Publication No. 2015/0339759 A1- recommendations for a product purchase are displayed during a future time period when the user has been predicted to make a purchase and their likelihood of purchase is predicted to be above a threshold.
Chatzipanagiolis, et al., Patent No. 10,599,449- probability of user purchase for an item being above a threshold and a product recommendation is displayed at a future time period
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682